Citation Nr: 0413395	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  00-09 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected skin disorder (dermatophytosis with tinea 
cruris), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for nerve damage of the 
feet, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for urinary 
dysfunction, claimed as due to exposure to ionizing 
radiation.

4.  Entitlement to service connection for gallbladder or 
stomach problems, claimed as due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for body stiffness, 
claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for residuals of 
prostate cancer, claimed as due to exposure to ionizing 
radiation.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Only the issue of the veteran's entitlement to an increased 
disability rating for his service-connected skin disorder of 
the feet will be addressed on the merits by the Board at this 
time.  The other appealed issues, involving claims of service 
connection for several disorders claimed as due to exposure 
to ionizing radiation, will be further addressed in the 
REMAND portion of this decision, as set forth below.  Those 
issues are remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



Change of representation/submission of new evidence

Following transfer of the claims file to the Board in 
February 2004, the Board received a March 2004 statement from 
the veteran in which he revoked his power of attorney to his 
former representative in favor of the Disabled American 
Veterans (DAV)  national service organization.  DAV prepared 
an Appellant's Brief in support of his claims in April 2004.  
The veteran also submitted new evidence consisting of several 
copies of service department security classification reports, 
which are relevant only to his ionizing radiation claims 
addressed in the remand portion of this decision.  As his 
request for a change of representation and submission of 
additional evidence was received within 90 days following 
certification of the appeal, the Board will accept the 
request as timely received for purposes of appellate review.  
See 38 C.F.R. § 20.1304(a) (2003).


FINDINGS OF FACT

1.  The veteran's service-connected skin disorder is 
currently manifested by recurrent outbreaks of rash with 
itching and peeling on his feet; more severe symptoms such as 
constant exudation or itching, extensive lesions, or marked 
disfigurement are not shown.

2.  The veteran's skin disorder does not cover more than 20 
percent of his entire body or an exposed area and has not 
required systemic treatment such as corticosteroids or other 
immunosuppressive drugs to control his symptoms.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected skin 
disorder so as to render impractical the application of the 
regular schedular standards.




CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2001 & 2003).

2.  The criteria for an increased rating for the skin 
disorder on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the service-connected fungal 
condition affecting his feet has worsened and that it 
restricts his activities to such an extent that he can hardly 
enjoy normal everyday activities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  Holliday v. Principi, 14 Vet. App. 
280, 282 (2001) [Board must make determination as to 
applicability of the various provisions of the VCAA to 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the evidence.  
See 38 U.S.C.A. § 7104 (West 2002).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination, the benefit of the 
doubt in resolving the issue shall be given to the claimant.  
See 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran letters in 
December 2001 and May 2003 advising him of the provisions 
relating to the VCAA pertinent to his claims, to include 
advising him that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers.  He was informed as well that he could 
provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letters.  The 
latter VCAA letter was sent to him specifically to advise him 
of the requirements necessary to develop his increased rating 
claim.  He also was provided notice of the statutory and 
regulatory provisions of the VCAA, to include notice of the 
time limits for submitting evidence, in a supplemental 
statement of the case furnished to him in July 2003.

The Board notes further that even though the VCAA notices 
sent to the veteran in this case did not specifically advise 
him that had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b), it 
is clear from his statements of record that he has no 
additional evidence or information to submit regarding his 
increased rating claim for the skin disorder of the feet.  
Indeed, he specifically advised VA in writing in October 2003 
that he had no such additional evidence/information as to his 
claims and that he wished for the Board to proceed with a 
decision on his long-standing appeal (his notice of 
disagreement was filed in March 2000).  In view of the 
foregoing, it appears pointless to wait still longer to 
adjudicate this claim.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his increased 
rating claim on appeal, to include notice of revised rating 
criteria, in a supplemental statement of the case furnished 
to him in September 2003.

The Board therefore finds that the foregoing information 
provided to the veteran satisfies the requirements of 
38 U.S.C.A. § 5103 and Quartuccio in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his increased rating claim for the skin disorder of the feet.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

In a recent decision, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
benefits.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case, although the VCAA notice letters were 
not sent prior to the first AOJ adjudication of the veteran's 
claims, such a situation was a legal impossibility, because 
the initial adjudication in March 2000 pre-dated the 
enactment of the VCAA.  These claims were readjudicated and 
supplemental statements of the case were provided to him 
following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notice.  Therefore, the Board concludes that to decide the 
appeal would not be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim to be addressed on 
the merits at this time, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  In particular, the veteran's skin 
disorder was evaluated on VA examinations in 1999 and 2001.  

It appears that all known and available medical records 
relevant to this claim have been obtained and associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.  See Wensch v. Principi, 15 Vet. App. 362 
(2001) [citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
for the holding that VCAA does not apply where there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].

The veteran has additionally been accorded general due 
process considerations.  See 38 C.F.R. § 3.103 (2003).  The 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claims.  He testified 
in support of his claims at a hearing held at the RO before a 
Hearing Officer in May 2000.  He also was informed of his 
right to a hearing before the Board, but stated on his 
substantive appeals (VA Form 9) filed in May 2000 that he did 
not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the VA rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records show that the veteran was treated for 
dermatophytosis in June 1951 and for avulsion of the skin, 
right heel of hand and a rash in the crotch in July and 
August 1952.  

On a VA examination in April 1967, the veteran reported a 
history of developing pruritic scaling eruption involving the 
groin area and feet in connection with his military service.  
Objectively, at the time of the examination the veteran had 
psoriaform keratolysis of the plantar feet associated with 
early subungual keratoma formation of the great toenails.  
There also was an ill-defined hyperemic scaling of the 
inguinocrural fold.  The veteran reported that his condition 
worsened in warmer weather.  The diagnosis reported was 
dermatophytosis with tinea cruris, offensive organism E. 
Floccose.  

In May 1967, the veteran's skin disorder, described as 
dermatophytosis with tinea cruris, was awarded a 10 percent 
rating under Diagnostic Code 7813.  This rating has remained 
in effect ever since and therefore is protected.  See 38 
C.F.R. § 3.951 (2003).

The veteran's present claim was filed in September 1999.  He 
alleged that his skin condition affecting his feet had 
worsened, specifically, that he had skin peeling and blisters 
on both feet if he walked too far, and that hot or cold 
weather would cause outbreaks of his rash.  In support of his 
claim, he submitted color photographs of his feet, which 
showed peeling on the plantar sides of both feet.  He did not 
make any specific allegations regarding a groin rash or a 
skin disorder affecting any other parts of his body.

The veteran also submitted a statement from his spouse, dated 
in October 1999.  In her statement, she indicated that he 
suffered from extremely painful feet, different rash 
breakouts on his body, including his feet, and that at most 
times, he had no outer layer of skin on his feet due to 
peeling, broken skin, bleeding, etc.  She also stated that 
the veteran had to wear socks to bed to keep the blood from 
staining the sheets.

In connection with his claim, the veteran was examined by VA 
in October 1999.  The veteran reported chronic problems with 
his feet with regards to hyperesthesia, pain with walking and 
intermittent sloughing or peeling of his skin on the plantar 
sides of his feet.  He also reported that his toenails were 
very brittle and that he had lost many toenails over the 
years, although they had all grown back.  The veteran 
reported that that he had decreased sensation in his feet and 
that his symptoms would bother him more at night.  For 
treatment, he reported that he was using Gabapentin, which 
had helped with the pain relief, and that he had used 
ketoconazole creams in the past.  All in all, he reported 
that his pain symptoms seemed to have worsened over the years 
while his symptoms of skin peeling or sloughing had gotten 
slightly better.  Objectively, the examiner noted the 
following findings:

On physical examination of his feet, he 
does have some dry skin with fissuring 
and cracking on the plantar aspect of his 
feet.  No areas of complete desquamation, 
however, there are some areas with dry, 
cracking skin.  The right great toenail 
has rather severe onychomycosis and [is] 
in the process of falling off with the 
new nail growing underneath it.  He also 
has some minor onychomycosis on the 
different digits toenails on both feet.  
He has some decreased sensation on the 
plantar aspect of both of his feet with 
some rather taut skin and thick skin as 
well.

As noted above, the veteran's claim seeking an increased 
rating for his skin disorder was denied by rating decision in 
March 2000, and this appeal followed.  During the pendency of 
the appeal, the veteran appeared at a hearing held at the RO 
before a Hearing Officer in May 2000.  Pertinent to this 
claim, the veteran testified that his feet would get red, 
develop blisters and peel, causing him pain and limited 
mobility.  He also testified that his nails would fall off 
from time to time, and that weather conditions, particularly 
hot weather, aggravated his skin disorder.

The veteran was examined for compensation purposes in 
February 2001.  His chief complaint reported at the time of 
this examination was problems with walking and sore feet.  
The veteran also reported that he had tried different creams 
and rubbing alcohol in the past, without much improvement.  
The veteran reported that he presently was using Lamisil 
cream, which had been prescribed in January 2001, although 
this cream had not done much to improve his condition either.  
His current symptoms were a burning-type pain that ran up his 
legs from his feet.  The examiner noted that the veteran was 
presently being followed in the Podiatry Clinic for nerve 
damage and tinea pedis, both of which he claimed were due to 
exposure to ionizing radiation in service.  Objectively, the 
veteran's right foot was erythematous and edematous with 2+ 
pitting edema.  He also had mild plantar surface scaling in a 
moccasin distribution and his right great toe had some 
subungual debris and hyperkeratosis.  His other nails on his 
right foot did not appear to be affected by this condition.  
His left foot showed no scaling, erythema, or toenail 
changes.  In addition, the groin area had a hyperpigmented 
patch on the right side, but not on the left side.  The 
scrotum and penis were not affected.  The VA examiner 
concluded his examination report with the following remarks:

This gentleman does have a post-
inflammatory hyperpigmentation without 
any evidence of current tinea cruris.  He 
has mild tinea pedis and hyperkeratosis 
on the right.  There is no evidence of 
tinea pedis on the left.  There is no 
evidence of exudation, extensive lesions, 
or marked disfigurement.  There is no 
ulceration, extensive exfoliation or 
crusting.  His skin condition would not 
be defined as exceptionally repugnant.  
Subjectively, his main complaints are of 
pain and swelling of the lower 
extremities.  These complaints are 
unlikely to be a result of the tinea 
pedis.

In addition to the above, the RO obtained recent VA 
outpatient treatment reports dating from 1998 to 2003.  These 
records are significant for an evaluation of his skin 
disorder in November 2002.  At that time, the veteran 
complained of tinea pedis symptoms, as well as dermatitis of 
the face and scalp.  It was noted that the veteran had tried 
various antifungal creams for his feet.  On physical 
examination, it was noted with respect to his feet that he 
had mild scaling with web space maceration on his feet, but 
with no other lesions.  The assessment was probable tinea 
pedis by history, as well as seborrheic dermatitis affecting 
his face and scalp.  For treatment, it was recommended that 
he continue using antifungal creams as needed.  

The evidence of record also includes a December 2002 report 
of M.P.B., M.D. which stated in part:  "Patient has evidence 
of peripheral vascular disease in his lower extremities along 
with what appears to be peripheral neuropathy . . . ."  
Dr. M.P.B. also described in his report the history of 
veteran's health problems since he left service in 1955, to 
include major hair loss; nausea with no treatment success; 
major tooth decay; internal aching created by walking or 
weather; and, swelling and deep redness on the feet, 
underarms, groin, scalp and ear.  He further indicated that 
"[m]ost of these major medical problems continue to exist in 
the patient in the present time".  Dr. M.P.B. did not 
describe any current medical findings or treatment for these 
problems, with the exception of the veteran's complaints of 
lower extremity pain and peripheral vascular disease, which 
he believed was a peripheral neuropathy secondary to 
radiation exposure during service.


Analysis

The veteran is seeking a disability rating in excess of the 
10 percent currently assigned for his service-connected skin 
condition, which is denominated as dermatophytosis with tinea 
cruris, under 38 C.F.R. § 4.118, Diagnostc Code 7813.
As explained in greater detail below, the medical and other 
evidence of record generally indicates that the veteran's 
service-connected skin disorder is currently manifested by 
recurrent outbreaks of rash with itching and peeling on his 
feet

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7813 (dermatophytosis) is rated on the basis 
of the predominant disability, which in this case is 
dermatitis affecting the veteran's feet, rated under 
Diagnostic Code 7806.  Other diagnostic codes referred to in 
Diagnostic Code 7813, namely DC 7800 [disfigurement of the 
head, face or neck] and Diagnostic Codes 7801 through 7805 
[scars] are not applicable because the head, face and neck 
are not involved and because the manifestations of the 
veteran's skin disability, such as peeling and itching over 
the feet, are not analogous to scars.  Based on the medical 
history, diagnosis and identified symptoms described above, 
the Board concludes that the veteran's service-connected skin 
disorder is appropriately rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 [dermatitis or eczema].  The veteran has 
not suggested a more appropriate diagnostic code.



Specific schedular criteria

Regulations concerning the evaluation of diseases of the skin 
were revised in July 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The 
revisions are effective from August 30, 2002.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The RO originally denied the veteran's claim of entitlement 
to an increased disability rating under the former diagnostic 
criteria, which were in effect at that time.  After the 
revision to the schedular criteria, the RO readjudicated this 
case under the revised version of Diagnostic Code 7806, and 
provided a copy of that regulation to the veteran in an 
August 3002 Supplemental Statement of the Case.  Based on 
this record, the Board believes that the issue may be 
addressed by it without prejudice to the veteran, since the 
RO has already addressed the matter.  Cf. Bernard, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].

According to the rating criteria in effect prior to August 
2002, Diagnostic Code 7806 provides a zero percent rating for 
symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Higher 
ratings under Code 7806 require findings showing symptoms of 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area (10 percent); constant exudation or 
itching, extensive lesions, or marked disfigurement 
(30 percent); or, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if 
especially repugnant (50 percent).  See 38 C.F.R. § 4.118 
(2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which as mentioned above are effective from August 30, 2002, 
a 10 percent rating is warranted for dermatitis or eczema 
that is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2003).

In fairness to the veteran, the Board will discuss both the 
former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 (April 10, 
2000).

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The veteran has complained of pain and other symptoms of his 
feet, which he appears to attribute to his service-connected 
skin condition.  The medical evidence indeed shows that the 
veteran has symptoms of pain and swelling in his feet.  
However, VA and private examination and treatment records 
denote that he has bilateral lower extremity distal sensory 
and motor neuropathy, which appears to be the source of most 
if not all of hic complaints.  The February 2001 VA 
examination report, quoted above, indicates that the 
veteran's complaints of pain and swelling of the lower 
extremities are unlikely a result of the tinea pedis, the 
service-connected skin rash disability affecting his feet.  
Moreover, the December 2002 report of Dr. M.P.B. clearly 
indicates that the veteran has peripheral vascular disease of 
the lower extremities as well as peripheral neuropathy.

To the extent that the veteran himself is attributing various 
symptoms to his service-connected skin disability, it is now 
well established that although the veteran, as a layperson 
without medical training, is competent to describe symptoms, 
he is not competent to associate those symptoms with a 
particular disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

As noted elsewhere in this decision the veteran is pursuing a 
claim of entitlement to service connection for nerve damage 
to the feet as a consequence of exposure to ionizing 
radiation.

Accordingly, as the medical reports described above indicate 
that the veteran has other non service-connected disorders of 
his feet as well as complaints of pain and swelling of the 
lower extremities which a VA examiner has concluded are 
unlikely a result of the tinea pedis, the Board's analysis of 
this increased rating claim will therefore proceed with 
consideration only of the skin rash (tenia pedis) affecting 
the veteran's feet and the symptoms specifically related 
thereto.  See Mittleider, supra.

Discussion

The Board initially observes that the veteran's skin disorder 
was rated in the past on the basis of both dermatophytosis of 
the feet and tinea cruris (groin rash).  However, the Board 
now finds that a preponderance of the evidence is against a 
finding that the veteran currently has an active skin rash 
problem affecting his groin area.  

First, the veteran has not contended in any of his pleadings 
or statements in support of this claim that he has any 
current symptoms of a skin rash affecting his groin or other 
part of his body with the exception of his feet.  His 
contentions in this regard are corroborated by the October 
1999 statement from his wife, who did not describe any 
problems with a rash affecting other parts of the veteran's 
body except his feet, as well as his own sworn hearing 
testimony of May 2000, which also does not contain any 
contentions regarding an active skin rash problem in his 
groin or other body part except the feet.  

Secondly, the VA outpatient treatment records dated in 1998-
2003 do not describe complaints or treatment for a skin rash 
affecting the groin area.  There also is no other part of his 
body other than the groin area and feet that is included with 
the service-connected skin disorder.  A November 2002 VA 
outpatient treatment report documents that the veteran had 
seborrheic dermatitis of the face and scalp, but this 
condition is not service connected.

There is, however, the finding reported on the February 2001 
VA examination that the veteran had a hyperpigmented patch on 
the right side of his groin, and the December 2002 report of 
Dr. M.P.B., which denoted that the veteran had several 
medical problems, to include swelling and deep redness on 
multiple parts of his body, to include the groin.  With 
respect to the 2001 VA examination report, the Board notes 
that the examiner went on to state that the veteran only had 
post-inflammatory hyperpigmentation "without any evidence of 
current tinea cruris".  Accordingly, in the Board's 
judgment, the fact that the veteran did not have an active 
skin rash of the groin on the 2001 VA exam is highly 
significant when read together with his contentions and 
hearing testimony on appeal, as supported further by the 
statement from his wife, and the VA outpatient treatment 
records of recent chronology (1998-2003), which as described 
above, neither purport to claim any disabling symptoms caused 
by a skin rash in the groin nor describe any treatment for a 
skin rash affecting the groin.

As for Dr. M.P.B.'s report of December 2002, the Board finds 
it significant as well that Dr. M.P.B. did not actually 
describe complaints or treatment for a skin rash affecting 
the groin; rather, it appears he was only saying that the 
veteran has a "long list" of medical problems since he was 
discharged from the service in 1955, to include swelling and 
redness in the feet, underarms, groin, scalp, and ears, and 
that "most of these major problems" continued to exist to 
the present time.  Dr. M.P.B.'s statement is thus somewhat 
ambiguous, and can be interpreted as indicating a groin rash 
by history only.  To the extent that the statement may be 
interpreted as indicating that the veteran has a skin rash of 
the groin, the other evidence described above outweighs any 
such interpretation.  

For these reasons, the Board's analysis will proceed with 
consideration only of the skin rash affecting the veteran's 
feet, which has been recently identified and described.

(i.) The former schedular criteria

In reviewing the evidence, and for reasons expressed 
immediately below, the Board finds that the medical evidence 
of record supports the proposition that the veteran's service-
connected skin disability is currently manifested by mild 
tinea pedis and hyperkeratosis of the feet, with intermittent 
outbreaks of a rash with extreme weather (hot or cold).  

The Board would again like to make clear before moving forward 
with its analysis that while the medical evidence describes 
other symptoms affecting the veteran's lower extremities (pain 
and swelling), these symptoms were specifically noted on the 
2001 VA examination to be unlikely related to his service-
connected skin disability.

Findings on the VA examination in February 2001 included mild 
plantar surface scaling in a moccasin distribution on the 
right foot, with some subungual debris and hyperkeratosis of 
the right great toe.  Other toes of the right foot were not 
affected by this condition, and there was no evidence of 
scaling, erythema or toenail changes affecting his left foot.  
Although only the right foot was symptomatic at the time of 
the 2001 exam, it also appears that the veteran gets 
intermittent cracking and peeling of the skin of both feet, as 
shown by the November 2002 VA outpatient treatment report, 
which described mild scaling with web space maceration of the 
feet, and as evidenced previously on the VA skin examination 
conducted in October 1999, which noted some dry skin with 
fissuring and cracking on the plantar (bottom) aspect of both 
feet.  

The color photographs of the veteran's feet submitted with the 
claim further support a finding that he has cracking and 
peeling of the skin of his feet.  These photos, taken in April 
1998, clearly show cracking and peeling skin on the plantar 
aspects of his feet.  However, the Board observes that aside 
from the dry, cracking skin on the bottoms of his feet plainly 
seen in these photos, it does not appear that he has other 
abnormalities of the skin, such as lesions, ulceration, 
exfoliation or scars.

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is against entitlement to a 
higher rating under the old criteria.  The Board does not 
dispute the fact that the veteran suffers from intermittent 
episodes of dry, cracking skin on his feet, aggravated by 
extreme weather conditions.  However, a 30 percent rating 
under the former rating criteria is for application when the 
evidence demonstrates the presence of "constant exudation or 
itching, extensive lesions, or marked disfigurement."  38 
C.F.R. § 4.118 (2001) [emphasis added].  In this case, the 
evidence does not show the presence of constant 
exudation/itching, extensive lesions or marked disfigurement 
of the feet.  Indeed, the objective medical findings reported 
on the VA examination conducted in February 2001 refute the 
existence of such manifestations: the examiner specifically 
stated that there was, "no evidence of exudation, extensive 
lesions, or marked disfigurement.  There is no ulceration, 
extensive exfoliation or crusting."  

The other more recent medical reports discussed above also do 
not reflect that he has extensive lesions or marked 
disfigurement of the feet.  In particular, a November 2002 
outpatient report indicated that while he had mild scaling 
with web maceration on his feet, he had no other lesions.  
The Board observes that earlier dated medical evidence 
associated with the claim, specifically the report of the 
October 1999 VA examination, similarly noted that the veteran 
had some dry skin with fissuring and cracking on the plantar 
aspect of his feet, but no specific findings were reported on 
this examination as to any evidence of exudation, extensive 
lesions, or marked disfigurement.  

While the absence of a reported finding in a single medical 
report is not necessarily dispositive of the veteran's claim, 
in this case all of the recent VA medical records demonstrate 
no exudation, extensive lesions, or marked disfigurement.  
The Board is persuaded by this consistent, objective medical 
evidence that the disability picture here presented does not 
include manifestations which would allow for the assignment 
of a higher disability rating.

It should also be noted that use of terminology such as 
"mild" by the VA examiner, although not necessarily 
dispositive of the issue, is evidence which must be 
considered by the Board.  See 38 C.F.R. §§ 4.2, 4.6 (2002).  
The Board places significant weight of probative value on 
this characterizations.  Not only was it made by a medical 
professional after examination of the veteran's disability, 
but is appears to be consistent with the other objective 
evidence of record.

Against the objective clinical findings is the veteran's 
hearing testimony and other statements in support of claim, 
to include the lay statement of his wife, to the effect that 
his feet bleed due to peeling, cracking, etc.  However, the 
objective medical evidence in this case outweighs these 
statements as to the nature and extent of impairment caused 
by the service-connected skin disability.  As stated above, 
the medical evidence shows that the service-connected skin 
disability presently only affects the veteran's feet and no 
other body part, and that aside from the dry, cracking skin 
and occasional loss of a toenail, the veteran has no other 
active skin rash symptoms affecting his feet, to include 
exudation, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation, or crusting.

The Board also considered the color photos the veteran 
submitted of his feet, which have been described above.  
These serve to confirm what the medical evidence already 
shows - that he has dry, cracking skin on the veteran's soles 
of his feet 
- and do not provide any basis for the Board to conclude that 
manifestations consistent with a 30 percent rating are 
present.

The Board has absolutely no reason to doubt that the veteran's 
service-connected skin disorder causes him discomfort.  
However, while the medical reports described above clearly 
reflect that he uses topical antifungal creams to control his 
condition, these reports do not show that his condition has 
been manifested by "constant exudation or itching."  As 
noted from the medical records and the veteran's own 
statements, it appears he has intermittent outbreaks of his 
condition, particularly in hot weather, which causes itching, 
peeling and scaling of his feet.

The Board further has concluded that a disability rating 
above 30 percent is not warranted under the former schedular 
criteria.  In particular, there is no lay or medical evidence 
showing that the veteran's skin rash disability is manifested 
by "ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations".  The objective clinical 
findings reported on the 1999 and 2001 VA examinations did 
not identify these symptoms, and the outpatient skin 
evaluation conducted in November 2002 did not reveal any 
significant lesions affecting the veteran's feet.

Accordingly, based on the clinical and other evidence of 
record, in the absence of competent evidence showing that the 
veteran's skin disability affecting his feet is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement, a preponderance of the evidence is against a 
rating higher than 10 percent under the former schedular 
criteria. 

In summary, the evidence preponderates against entitlement to 
a higher rating under the former rating criteria.

(ii.) The revised schedular criteria

The Board concludes that a preponderance of the evidence is 
against entitlement to a higher rating under the revised 
criteria as well.

With respect to the revised criteria regarding the percentage 
of body coverage/exposed area, as noted above the veteran's 
service-connected skin disorder is presently only affecting 
his feet.  The Board will take judicial notice of the fact 
that the feet do not represent 20 to 40 percent of an entire 
body or 20 to 40 percent of an exposed area of his body.  The 
Board additionally points out that the feet would not qualify 
as an "exposed" area of his body within the context of 
these rating criteria in any event, such as, for example, a 
person's head, face, hands.  To that extent, the revised 
criteria for the assignment of a higher rating under the 
revised Diagnostic Code 7806 are not met.

The case therefore turns on whether the evidence supports a 
finding that the veteran requires systemic treatment to 
control his skin disorder.  The medical evidence plainly 
points out that he does not.  As noted above, the veteran has 
been prescribed topical antifungal creams, in the past as 
well as presently.  There is no evidence to show that he 
currently or ever has required a higher level of treatment 
such as use of corticosteroids, oral antifungal pills, or 
other immunosuppressive drugs.  The VA examination reports as 
well as the VA outpatient reports dating from 1998 to 2003 do 
not reflect that he has been tried on more aggressive 
medication plans to control his symptoms, which involve a 
skin rash.  In the absence of such forms of treatment, higher 
ratings under the revised Code 7806 are clearly not 
warranted.  

In summary, for the reasons shown above the Board finds that 
the criteria for a higher disability rating for the veteran's 
skin disorder are not met on a schedular basis.  

Extraschedular rating

In the March 2000 statement of the case, the RO cited to the 
regulation authorizing extraschedular ratings.  Since this 
matter has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2003) in connection with this issue.  See Bagwell v. Brown, 
9 Vet. App. 157 (1996) [consideration of an extraschedular 
rating is a component of an increased rating claim].

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual.  The 
veteran's examination and medical treatment records have been 
described in detail above, and these contain no statement 
from any examiner that the veteran's skin disorder is in any 
way out of the ordinary clinically.  There is no evidence of 
hospitalization for the skin disorder.  With respect to 
employment, the evidence reflects that the veteran has been 
retired for several years.  It does not appear that he 
retired due to the skin disorder, which as noted above has 
been present for many decades, and there was no evidence of 
marked interference with employment due to his skin disorder.  

 There is no question that the veteran experiences problems, 
particularly foot discomfort, due to his service-connected 
skin disability.  The Board has no reason to doubt that the 
veteran's skin disorder at times interferes with his 
activities.  However, such interference is recognized in the 
currently assigned 10 percent disability rating.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, 
an extraschedular evaluation is not warranted for the 
service-connected skin disorder.

Conclusion

In summary, for the reason and bases expressed above, the 
Board concludes that an increased rating is not warranted for 
the veteran's service-connected skin disability on either a 
schedular or an extraschedular basis.  The preponderance of 
the evidence is against the claim, and the benefit sought on 
appeal is accordingly denied.




ORDER

An increased disability rating for the veteran's service-
connected skin disorder is denied.


REMAND

As noted above, the Board believes that a remand to the 
agency of original jurisdiction (AOJ) is necessary in order 
to properly develop the veteran's claims of entitlement to 
service connection for the several disorders claimed as being 
due to his exposure to ionizing radiation.

Reasons for remand

Dose assessment

Service connection may be granted for certain diseases on a 
presumptive basis in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2003).

The veteran has contended that he was exposed to radiation 
while stationed at Eniwetok Atoll in 1952 shortly after the 
Operation GREENHOUSE atomic bomb test, which took place 
between April 1951 and June 1951.  The Defense Threat 
Reduction Agency (DTRA) verified in a report dated February 
16, 2000 that the veteran was on temporary duty with 
Detachment 1, 1960th Airways and Air Communications Service, 
at Eniwetok from July 2 to October 14, 1952.  July 2, 1952 
was one day after the GREENHOUSE garrison force period ended; 
October 14, 1952 was prior to the next atomic bomb test at 
that location (Operation IVY, November 1 to December 31, 
1952).  The veteran is therefore not considered to be a 
"radiation-exposed veteran" as that term is defined by 
regulation.  See 38 C.F.R. §§ 3.309(d)(3)(i) & (ii) [defining 
radiation-exposed veteran and radiation-risk activity] and 
(d)(3)(iv)(C) (2003) [onsite participation includes service 
as a member of the garrison or maintenance forces on Eniwetok 
during the period June 21, 1951 to July 1, 1952].

However, if the veteran is shown to have a radiogenic 
disease, as defined by 38 C.F.R. § 3.311 (2003), the 
procedural advantages prescribed in that regulation may be 
used in developing and adjudicating a service connection 
based on radiation exposure.  One of the disorders claimed by 
the veteran, prostate cancer, is a radiogenic disease under 
38 C.F.R. § 3.311.  Pertinent to this claim, 38 C.F.R. 
§ 3.311 provides that when it is contended that a radiogenic 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses and that a request will be 
made for available records and that all such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate.  
See 38 C.F.R. § 3.311(a).  

The DTRA also indicated in its February 2000 report that 
after a careful search of available dosimetry data, no record 
of radiation exposure was found with respect to the veteran.  
However, there is no indication that the RO accomplished the 
development prescribed under 38 C.F.R. § 3.311, to include 
the appropriate steps to obtain a dose assessment.  Given the 
unique facts in this case, in the sense that the veteran 
arrived shortly after the nominal close of the GREENHOUSE 
shot, the Board is remanding the veteran's service connection 
claims so that the AOJ may comply fully with the provisions 
of the regulation.

With respect to the dose assessment, the AOJ's development on 
remand should also ensure that all due consideration be 
accorded to the May 2003 report of the National Research 
Counsel (NRC) of the National Academies titled, "A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The NRC's report calls into substantial 
question the accuracy of DNA dose reconstructions, describing 
them as "highly uncertain," as the "degree of 
underestimation of upper bounds is substantial in many 
cases," and that as a result, "veterans are not always 
given the benefit of the doubt in developing exposure 
scenarios and assessing film-badge data."

In a recent non-precedential decision which also involved a 
claim based on exposure to ionizing radiation, a judge for 
the Court instructed the Board on remand to address the 
concerns raised by the NRC's report of May 2003.  See Russell 
v. Principi, No. 02-1562 (November 4, 2003).  Single judge 
decisions of the Court have no precedential weight, but these 
decisions may be cited "for any persuasiveness or reasoning 
[they] contain."  See Bethea v. Derwinski, 2 Vet. App. 252, 
254 (1992).  Accordingly, as this case is being remanded to 
ensure compliance with 38 C.F.R. § 3.311, further development 
and readjudication of the veteran's ionizing radiation claims 
must be undertaken with consideration of the matters raised 
in the NRC report of May 2003 regarding dose assessments.

Additional private medical records

The Board believes that the veteran should be given an 
opportunity to submit any relevant medical records from a 
physician, Dr. R., he sees at the University of Wisconsin 
Hospital for his gastrointestinal condition.  VA outpatient 
treatment records in the file refer to treatment by this 
physician.

Submission of additional evidence

As noted in the Introduction, the AOJ must also consider 
additional evidence submitted directly to the Board by the 
veteran in March 2004.  The veteran did not waive his right 
to have this considered by the AOJ prior to Board review.  
This remand will enable the AOJ to review the new evidence 
upon readjudication of the veteran's ionizing radiation 
claims.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to his claims of 
service connection for the several 
disorders he believes were caused by 
exposure to ionizing radiation, to 
include treatment by Dr. R. at the 
University of Wisconsin Hospital.

2.  VBA should obtain a radiation dose 
assessment as required under 38 C.F.R. 
§ 3.311(a).  Thereafter, VBA should 
review the record and ensure that all 
actions have been conducted and completed 
in full, including all additional 
development required under 38 C.F.R. 
§ 3.311 following obtaining radiation 
dose information.  Furthermore, as 
alluded to above, the development on 
remand should include consideration of 
the concerns regarding dose assessments 
raised in the NRC's report of May 2003.

3.  VBA should then readjudicate the 
remaining issues on appeal.  If the 
decision on any claim remains unfavorable 
to the veteran, a supplemental statement 
of the case should be prepared.  The 
veteran and his representative should be 
provided with the supplemental statement 
of the case and an appropriate period of 
time should be allowed for response

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



